Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and arguments received on 02/15/2021.
Claims 1-5, 7-8, 11 and 13 were previously pending. Claims 1-5, 7-8, 11 and 13 are amended.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 11/16/2020.
A complete action on the merits of claims 1-5, 7-8, 11 and 13 follows below.

Allowable Subject Matter
Claims 1-5, 7-8, 11 and 13 are allowed.
Claim 1 is allowed for disclosing “at least one half-cylinder having a longitudinal axis parallel to a plane of each of the plurality of clamping plates, arranged between the at least one jaw and the at least one claw”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claims 1 and 13 is Posch (US Patent No. 1,405,325).
Posch teaches a holding device (vise) for clamping a piece (col. 1, lines 15-18: articles of different sizes and shapes) to be clamped that includes a contact surface, the holding device comprising (reproduced and annotated Figs. 3 and 5 below): at least one claw (claw comprises at least 15, 20, 21) configured to contact the contact surface of the piece to be clamped (see surfaces A of clamping plates 20, 21 contacting the article), each claw (15) of the at least one claw including a plurality of clamping plates (20, 21), stacked on each other (note that in both the invention and the prior art the ; each clamping plate of the plurality of clamping plates including on a respective edge a clamping surface arranged to be in contact with a corresponding portion of the contact surface of the piece to be clamped (see surfaces A of clamping plates 20, 21 contacting the article), at least one jaw (6, 11) defining a cavity arranged to receive at least a portion of the at least one claw (see 15, 20, 21 received inside a cavity of the jaw 6, 11), and at least one half-cylinder (10), arranged between the at least one jaw and the at least one claw. In Device of Posch longitudinal axis of the interpreted at least one half-cylinder (10) is perpendicular to a plane of each of the plurality of clamping plates and not parallel to.

    PNG
    media_image1.png
    480
    740
    media_image1.png
    Greyscale

Claim 13 is allowed for disclosing “arranging half-cylinder, having a longitudinal axis parallel to a plane of each of the plurality of clamping plates, between the at least one jaw and the plurality of clamping plates”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
Posch teaches (reproduced and annotated Figs. 3 and 5 above) a method of maintaining a piece to be clamped, comprising: providing a holding device (vise) for a piece to be clamped (col. 1, lines 15-including a plurality of clamping plates (20, 21) stacked on each other (note that in both the invention and the prior art the clamping plates are spaced from each other; as shown in annotated Fig. 3 of the invention above, clamping plates are spaced from each other by spacers (B) of the support plates) and each including on their edge a clamping surface arranged to be in contact with a corresponding portion of a contact surface of the piece to be clamped (see surfaces A of clamping plates 20, 21 contacting the article), positioning the stack of the plates of the plurality of the clamping plates with respect to the contact surface of the piece to be clamped (article shown in Fig. 3 clamped by the holding device), each clamping surface of each plate facing a respective portion of the contact surface of the piece to be clamped (20, 21 are each contacting a specific portion of the contact surface (S) of the article/piece); receiving at least a portion of the clamping surface in a cavity  of the at least one jaw (see 20, 21 received inside a cavity of the jaw 6, 11); and arranging at least one half-cylinder (12) between the at least one jaw (11) and the at least one clamping plate (20, 21). In Device of Posch longitudinal axis of the interpreted at least one half-cylinder (10) is perpendicular to a plane of each of the plurality of clamping plates and not parallel to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Examiner, Art Unit 3723

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 12, 2021